HEDRICK, Judge.
The record affirmatively discloses that defendant, Ella Mae Rice^ represented by privately employed counsel, freely, understanding^ and voluntarily pleaded'guilty to a two-count warrant, proper in form, charging her with possession of tax paid whiskey for the purpose of sale and the sale of tax paid whiskey to John Robinson. The judgment imposing a prison sentence of six months is within the limits prescribed by statute for the offenses charged. The judgment is
-Affirmed.
judges. Campbell and Parker concur.